 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No.295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Email: ltfisher@bursor.com
             ykrivoshey@bursor.com
 5
     BURSOR & FISHER, P.A.
 6   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (212) 989-9113
 8   Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com

10   Attorneys for Plaintiff

11
12                              UNITED STATES DISTRICT COURT

13                             EASTERN DISTRICT OF CALIFORNIA

14
     MIKE CORTES, on Behalf of Himself and all    Case No. 2:16-cv-00823-MCE-EFB
15   Others Similarly Situated,
                                                  STIPULATION TO VACATE
16                             Plaintiff,         FEBRUARY 7, 2019 HEARING AND
            v.                                    REMAINING PRETRIAL DEADLINES;
17                                                NOTICE OF SETTLEMENT; AND
     NATIONAL CREDIT ADJUSTERS, L.L.C.,           ORDER
18
19                             Defendant.

20
21
22
23
24
25
26
27
28
     STIPULATION; NOTICE OF SETTLEMENT; AND ORDER
     CASE NO. 2:16-CV-00823-MCE-EFB
 1           Pursuant to Civil Local Rule 143, Plaintiff Mike Cortes (“Plaintiff”) and Defendant
 2   National Credit Adjusters, L.L.C. (“Defendant”) (collectively, the “Parties”), by and through their

 3   respective counsel, stipulate as follows:
 4           WHEREAS, on August 2, 2017, the Court granted Plaintiff’s motion for class certification,
 5   entered default judgment as to liability, and held the issue of damages in abeyance (ECF Doc. No.
 6   10);
 7           WHEREAS, on August 3, 2018, the Court approved Plaintiff’s notice plan, directed
 8   Plaintiff to provide notice to the class, and held judgment as to liability in abeyance for the duration
 9   of the notice period;
10           WHEREAS, on August10, 2018, Plaintiff caused notice to be disseminated pursuant to the
11   Court’s August 3, 2018 order (ECF Doc. No. 26);
12           WHEREAS, on September 4, 2018, Defendant filed a Motion to Set Aside Default, for
13   Leave to File an Answer and Affirmative Defenses and to Vacate August 2, 2017 Memorandum
14   and Order (ECF Doc. No. 23), and Defendant’s motion has now been fully briefed;
15           WHEREAS, on November 20, 2018, Plaintiff filed a Motion for Damages and Costs (ECF
16   Doc. No. 29), and Plaintiff’s motion has now been fully briefed;
17           WHEREAS, on January 10, 2019, the Court, on its own motion, scheduled Defendant’s
18   Motion to Set Aside Default to be heard on February 7, 2019, at 11:00 a.m. (ECF Doc. No. 33);
19           WHEREAS, on January 18, 2019, the Parties participated in a mediation with Martin
20   Quinn, Esq., at JAMS in San Francisco, CA.
21           WHEREAS, on February 5, 2019, the Parties executed a binding Term Sheet setting out an
22   agreement to settle all claims in this action on a class basis;
23           WHEREAS, the Parties agree to work in a good faith basis to execute a full class action
24   settlement agreement, to be submitted to the Court for preliminary and final approval;
25           WHEREAS, there is no longer a reason to have a hearing on February 7, 2019, as the
26   Parties have agreed to settle all of their claims;
27
28
     STIPULATION; NOTICE OF SETTLEMENT; AND ORDER                                                          1
     CASE NO. 2:16-CV-00823-MCE-EFB
 1          NOW THEREFORE, IT IS STUPULATED AND AGREED by the Parties, by and through
 2   their counsel, that the February 7, 2019 hearing and all remaining pretrial deadlines shall be

 3   vacated.
 4
     Dated: February 5, 2019                       Respectfully submitted,
 5
                                                   BURSOR & FISHER, P.A.
 6
                                                   By:      /s/ Yeremey Krivoshey
 7                                                             Yeremey Krivoshey
 8                                                 L. Timothy Fisher (State Bar No. 191626)
                                                   Yeremey Krivoshey (State Bar No. 295032)
 9                                                 1990 North California Boulevard, Suite 940
                                                   Walnut Creek, CA 94596
10                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
11                                                 E-Mail: ltfisher@bursor.com
                                                           ykrivoshey@bursor.com
12
13                                                 BURSOR & FISHER, P.A.
                                                   Scott A. Bursor (State Bar No. 276006)
14                                                 888 Seventh Avenue
                                                   New York, NY 10019
15                                                 Telephone: (212) 989-9113
                                                   Facsimile: (212) 989-9163
16                                                 E-Mail: scott@bursor.com
17                                                 Attorneys for Plaintiff
18   Dated: February 5, 2019                       Respectfully submitted,
19                                                 SESSIONS, FISHMAN, NATHAN & ISRAEL,
                                                   L.L.P.
20
                                                   By:      /s/ James K. Schultz
21                                                             James K. Schultz
22                                                 James K. Schultz (State Bar No. 309945)
                                                   Debbie P. Kirkpatrick (State Bar No. 207112)
23                                                 1545 Hotel Circle South, Suite 150
                                                   San Diego, CA 92108
24                                                 Telephone: (619) 758-1891
                                                   Facsimile: (619) 296-2013
25                                                 E-Mail: jschultz@sessions.legal
                                                           dkirkpatrick@sessions.lega
26
                                                   Attorneys for Defendant National Credit Adjusters,
27                                                 LLC
28
     STIPULATION; NOTICE OF SETTLEMENT; AND PROPOSED ORDER                                              2
     CASE NO. 2:16-CV-00823-MCE-EFB
 1                                                 ORDER
 2          Pursuant to the above stipulation between the Parties concerning a tentative settlement, IT

 3   IS HEREBY ORDERED that all deadlines, hearings, and pending motions concerning this matter
 4   are VACATED as moot. In accordance with the provisions of Local Rule 160, dispositional
 5   documents are to be filed no later than February 28, 2019. Failure to file dispositional papers on
 6   this date may be grounds for sanctions. The Court may, on good cause shown, extend the time for
 7   the filing dispositional papers upon a written request from the Parties.
 8          IT IS SO ORDERED.
 9   Dated: February 6, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION; NOTICE OF SETTLEMENT; AND PROPOSED ORDER                                                3
     CASE NO. 2:16-CV-00823-MCE-EFB
